Citation Nr: 1821315	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinea pedis, and, if so, whether the reopened claim should be granted.

2.  Entitlement to an effective date prior to August 19, 2013, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

By way of background, a claim for service connection for tinea pedis was originally denied in June 1970.  The RO denied requests to reopen the claim of service connection for tinea pedis and claims for service connection for bilateral hearing loss and tinnitus in April 2012 and June 2014.  In August 2014, the Veteran filed a notice of disagreement as to the denial the claims.  The notice of disagreement was timely.  Service connection for tinnitus and bilateral hearing loss was granted in a November 2016 rating decision; reopening of the claim for service connection for tinea pedis remained denied.  The Veteran perfected an appeal to the Board in January 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In this decision, the Board is denying reopening of the issue of entitlement to service connection for tinea pedis and denying an earlier effective date for the grant of service connection for tinnitus.


FINDINGS OF FACT

1.  In an unappealed April 2012 decision, the Veteran's request to reopen the claim for service connection for tinea pedis was denied.  The Veteran did not appeal, and the decision is final.

2.  Evidence received since the April 2012 rating decision, the most recent final decision, is not relevant to the basis for the denial of the prior claim for tinea pedis.

3.  Under 38 C.F.R. §  3.400, an earlier effective date for the grant of service connection for tinnitus is not warranted as a matter of law.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision which denied reopening of the issue of entitlement to service connection for tinea pedis is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received since the April 2012 rating decision is not new and material for purposes of reopening the claim for service connection for tinea pedis.
38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for an effective date prior to August 19, 2013, for the award of service connection for tinnitus have not been met.  38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence: Tinea Pedis

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed unless "patently incredible"  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran is seeking entitlement to service connection for tinea pedis.  

This claim was initially denied by a rating decision in June 1970 based on a determination that there was no treatment for the Veteran's pre-existing tinea pedis while on active duty or within the presumptive period, and the Veteran claimed none.  The evidence of record did not show tinea pedis to have been incurred in or aggravated during active duty service.  The Veteran did not appeal and the decision became final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

An April 2012 rating decision denied the Veteran's request to reopen the case on the basis that the evidence submitted was cumulative, summarized or referred to evidence previously considered, and provided no new basis for consideration of the claim.  The Veteran did not appeal and the decision became final.  Id.

The evidence of record in April 2012 consisted of the following: the Veteran's enlistment examination noting tinea pedis, a normal discharge examination, post-service medical records, and the Veteran's lay statements.

Evidence received since the April 2012 rating decision includes additional service treatment records (STRs), which show no complaints of or treatment for tinea pedis in service, VA treatment records, and additional lay statements from the Veteran.

The Board finds the evidence submitted since April 2012 is new but not material.  In-service incurrence or aggravation of a disease or injury is an element of service connection that was previously absent from the record.  The evidence added since then provides no indication that the disorder is related to the Veteran's service.  Thus, the new evidence does not address a previously unestablished fact necessary to substantiate the claim for service connection for tinea pedis.  Moreover, while the Veteran has more recently asserted that his tinea pedis was not noted on entrance, his statement contradicts the medical evidence of record and his previous, more contemporaneous statements made nearer to separation from service.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for tinea pedis has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Earlier Effective Date:  Tinnitus

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year from such date; otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Veteran submitted an application for compensation for tinnitus in June 2010.  A rating decision denied service connection for the disorder in April 2012.  The Veteran did not appeal the decision within one year, and therefore, it is final.  An application to reopen the claim for service connection for tinnitus was received August 19, 2013.  Service connection was granted in November 2016.

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection because his application to reopen was only four months past the one year deadline; VA did not provide him with separate claim numbers for each of his claims; and "a local VA officer" informed him that service connection back to the date of the original claim "should be no problem."

An April 19, 2012, notification letter informed the Veteran of the denial of his claim in the April 2012 rating decision and provided information about what the Veteran should do in the event he disagreed with the decision.  Specifically, the Veteran was informed that he had "one year from the date of the letter to appeal the decision."  The Veteran does not claim, nor does the evidence suggest, that he filed a notice of disagreement with the April 2012 rating decision or that he submitted evidence within the one year appeal period.  Thus, the April 2012 rating decision is final.

The effective date of a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  VA received the Veteran's claim August 19, 2013, and granted entitlement effective that date.  Accordingly, under 38 C.F.R. § 3.400, the Veteran's claim for an earlier effective date is denied as a matter of law. 


ORDER

As new and material evidence has not been received, reopening of the claim of service connection for tinea pedis is denied.

An earlier effective date for the grant of service connection for tinnitus is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


